DETAILED ACTION
This action is in response to the amendment filed 1/3/2021. Claim 1-21 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/04/2020 and 1/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, “indicating demoted tracks demoted from a cache in a demoted track list, wherein the demoted tracks in the demoted track list have valid metadata in a metadata track in the storage;…; initiating an operation to invalidate a metadata track of the metadata tracks in the storage, wherein the metadata track has metadata for at least one of the demoted tracks; removing demoted tracks indicated in the demoted track list having metadata in the metadata track to invalidate; and removing the track format information for the demoted tracks having metadata in the metadata track to invalidate”, in conjunction with the other limitations of the independent claim, wherein the metadata tracks contain valid metadata of the demoted tracks on the demoted track list, is not taught by the cited prior art of record. The closest prior art of record is Brown. Brown discloses generally metadata tracks and data tracks but does not disclose the relationship between the tracks as currently claimed. Claims 2-9 are allowable at least by the virtues of their dependencies from independent claim 1.
With respect to independent claim 10, “indicating demoted tracks demoted from the cache in a demoted track list, wherein the demoted tracks in the demoted track list have valid metadata in the metadata tracks in the storage; …; initiating an operation to invalidate a metadata track of the metadata tracks in the storage, wherein the metadata track has metadata for at least one of the demoted tracks; removing demoted tracks indicated in the demoted track list having metadata in the metadata track to invalidate; and removing the track format information for the demoted tracks having metadata in the metadata track to invalidate.” in conjunction with the other limitations of the independent claim, wherein the metadata tracks contain valid metadata of the demoted tracks on the demoted track list, is not taught by the cited prior art of record. The closest prior art of record is Brown. Brown discloses generally metadata tracks and data tracks but does not disclose the relationship between the tracks as currently claimed. Claims 11-15 are allowable at least by the virtues of their dependencies from independent claim 10.
With respect to independent claim 16, “indicating demoted tracks demoted from a cache in a demoted track list, wherein the demoted tracks in the demoted track list have valid metadata in the metadata tracks in the storage; saving track format information for the demoted tracks, …; initiating an operation to invalidate a metadata track of the metadata tracks in the storage, wherein the metadata track has metadata for at least one of the demoted tracks; removing demoted tracks indicated in the demoted track list having metadata in the metadata track to invalidate; and removing the track format information for the demoted tracks having metadata in the metadata track to invalidate”, in conjunction with the other limitations of the independent claim, wherein the metadata tracks contain valid metadata of the demoted tracks on the demoted track list, is not taught by the cited prior art of record. The closest prior art of record is Brown. Brown discloses generally metadata tracks and data tracks but does not disclose the relationship between the tracks as currently claimed. Claims 17-21 are allowable at least by the virtues of their dependencies from independent claim 16.

Conclusion                                                                                                                                                                                                                                                                                                                                                                                     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183